DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 3/17/2021 as modified by the preliminary amendment filed also on 3/17/2021. 
Claims 41-56 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 41-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP T 23.791 V1.0.0 (“Study of Enablers for Network Automation for 5G” (Release 16), as cited by Applicant)

 	Referring to Claim 41, 3GPP document discloses a Network Data Analytics Function (NWDAF), comprising: a memory storing instructions; and at least one processor configured to process the instructions (Fig. 6.4.1.2-1 and Pages 32-36, NWDAF, PCF) to: receive analytics information indicating a number of cell re-selection between neighbor cells by User Equipment (UE) (Pages 33 and 34, UE mobility information, e.g. UE stayed in an area for a long time and hence did not re-select), determine an abnormal UE behavior based on whether the number of cell re-selection between neighbor cells within a first period reached a threshold (Pages 33 and 34, stayed for long time; Also, Pages 34, 35, and 36, paging fails, time; Also, Page 47, UE behavior), and notify another network node of matching the analytics information with an exception based on the determining (Pages 34-36, notify other components based on criteria; Also, Page 47, exception).  
Referring to Claim 42 as applied to Claim 41 above, 3GPP document discloses the NWDAF, wherein the notifying causes an Access and Mobility Function (AMF) to adjust a UE registration area to solve the exception (Pages 34 and 35, AMF allocates Registration area; AMF enlarges paging area).  
Claim 43 as applied to Claim 41 above, 3GPP document discloses the NWDAF, wherein the notifying causes an Access and Mobility Function (AMF) to adjust a UE registration area in size and shape to UE mobility (Pages 34 and 35, AMF allocates Registration area; AMF enlarges paging area).  
 	Referring to Claim 44 as applied to Claim 41 above, 3GPP document discloses the NWDAF, wherein the notifying causes a Service Provider to adjust a UE location to solve the exception (Page 34, allocate area to UE).  
 	Referring to Claim 45 as applied to Claim 41 above, 3GPP document discloses the NWDAF, wherein the exception includes "ping-ponging UE" (Pages 33-36 and 47, UE moved in and stayed for a long time and hence not “ping-ponging”).  
	Referring to Claim 46, 3GPP document discloses an Access and Mobility Function (AMF), comprising: a memory storing instructions, and at least one processor configured to process the instructions (Fig. 6.4.1.2-1 and Pages 32-36, AMF, PCF) to: transmit analytics information indicating a number of cell re-selection between neighbor cells within a first period by User Equipment (UE) (Fig. 6.4.1.2-1 and Pages 32-36, UE mobility information, e.g. UE stayed in an area for a long time and hence did not re-select), and receive, from a Network Data Analytics Function (NWDAF), information indicating matching the analytics information with an exception, the information being causes the AMF to take actions for solving the exception (Fig. 6.4.1.2-1 and Pages 32-36, AMF receives mobility information, allocates, adjusts based on criteria).  
 	Referring to Claim 47 as applied to Claim 46 above, 3GPP document discloses the AMF, wherein the taking actions includes adjusting a UE registration area to solve 
 	Referring to Claim 48 as applied to Claim 46 above, 3GPP document discloses the AMF, wherein the taking actions includes adjusting a UE registration area in size and shape to UE mobility (Pages 34 and 35, AMF allocates Registration area; AMF enlarges paging area).  
 	Referring to Claim 49, 3GPP document discloses a control method for a Network Data Analytics Function (NWDAF) (Fig. 6.4.1.2-1 and Pages 32-36, NWDAF, PCF), comprising: receiving analytics information indicating a number of cell re-selection between neighbor cells within a first period by User Equipment (UE) (Pages 33 and 34, UE mobility information, e.g. UE stayed in an area for a long time and hence did not re-select); determining an abnormal UE behavior based on whether the number of cell re- selection between cells reached a threshold (Pages 33 and 34, stayed for long time; Also, Pages 34, 35, and 36, paging fails, time; Also, Page 47, UE behavior); and notifying another network node of matching the analytics information with an exception based on the determining (Pages 34-36, notify other components based on criteria; Also, Page 47, exception).  
 	Referring to Claim 50 as applied to Claim 49 above, 3GPP document discloses the control method, wherein the notifying causes an Access and Mobility Function (AMF) to adjust a UE registration area to solve the exception (Pages 34 and 35, AMF allocates Registration area; AMF enlarges paging area).  
 	Referring to Claim 51 as applied to Claim 49 above, 3GPP document discloses the control method, wherein the notifying causes an Access and Mobility Function 
 	Referring to Claim 52 as applied to Claim 49 above, 3GPP document discloses the control method, wherein the notifying causes a Service Provider to adjust a UE location to solve the exception (Page 34, allocate area to UE).  
Referring to Claim 53 as applied to Claim 49 above, 3GPP document discloses the control method, wherein the exception includes "ping-ponging UE" (Pages 33-36 and 47, UE moved in and stayed for a long time and hence not “ping-ponging”).  
	Referring to Claim 54, 3GPP document discloses a control method for an Access and Mobility Function (AMF) (Fig. 6.4.1.2-1 and Pages 32-36, AMF, PCF), comprising: transmitting analytics information indicating a number of cell re-selection between neighbor cells within a first period by User Equipment (UE) (Fig. 6.4.1.2-1 and Pages 32-36, UE mobility information, e.g. UE stayed in an area for a long time and hence did not re-select); and receiving, from a Network Data Analytics Function (NWDAF), information indicating matching the analytics information with an exception, the information being causes the AMF to take actions for solving the exception (Fig. 6.4.1.2-1 and Pages 32-36, AMF receives mobility information, allocates, adjusts based on criteria; Also, Page 47, exception).  
 	Referring to Claim 55 as applied to Claim 54 above, 3GPP document discloses the control method, wherein the taking actions includes adjusting a UE registration area to solve the exception (Pages 34 and 35, AMF allocates Registration area; AMF enlarges paging area).  
Claim 56 as applied to Claim 54 above, 3GPP document discloses the control method, wherein the taking actions includes adjusting a UE registration area in size and shape to UE mobility (Pages 34 and 35, AMF allocates Registration area; AMF enlarges paging area).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to cell reselection threshold: 	U.S. Pat. No. 9826446 to Venkatraman

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Suhail Khan/

Primary Examiner, Art Unit 2642